Citation Nr: 0521749	
Decision Date: 08/11/05    Archive Date: 08/19/05

DOCKET NO.  04-05 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents' Educational Assistance under 
38 U.S.C.A. Chapter 35.  

3.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Lynn Benowitz, Attorney at Law




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from June 1951 to December 
1953.  He died in December 2002.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating determination of 
a regional office (RO) of the Department of Veterans Affairs 
(VA).  

The appellant appeared at a hearing before the undersigned 
Acting Law Judge in May 2005.  


REMAND

The Board notes that subsequent to the issuance of the 
November 2003 statement of the case (SOC), the appellant, 
through her representative, submitted numerous treatment 
records in May 2005.  At the May 2005 hearing, both the 
veteran and her attorney requested that these treatment 
records be reviewed by the RO before the Board reviews them.    

Accordingly, this case must be remanded to the RO so that the 
RO can review the additional evidence in the first instance 
and, if appropriate, issue the appellant a supplemental 
statement of the case regarding the issues on appeal.  See 
38 C.F.R. § 19.31, 20.1304 (2004).

The appellant is also requested to submit any additional 
pertinent evidence that is in her possession which has not 
been previously submitted.  

Based on the foregoing, this case is REMANDED for the 
following action:

1.  The RO should request that the 
appellant identify the names, addresses, 
and approximate dates of treatment for 
all VA and non-VA medical care providers, 
who may possess additional records 
referable to treatment relating to the 
cause of the veteran's death.  After 
securing any necessary authorization or 
medical releases, the RO should request 
and associate with the claims file 
legible copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  

2.  After completion of the above, the RO 
should review the expanded record and 
determine if the benefits sought can be 
granted.  If any of the claims remain 
denied, the appellant and her attorney 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be remanded 
to the Board for appellate review.  

The appellant and her representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	A. M. SHAWKEY
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




